Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Election/Restrictions
Applicant’s election without traverse of Invention I Claims 1-17 in the reply filed on August 8th, 2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 8th 2022.
Claim Objections
Claims 4-7, and 12-15 are objected to because of the following informalities:  
In claim 4 line 2, “an actuator…” should read “at least one actuator…”.
In claim 5 line 2, “…the actuator…” should read “…the at least one actuator…”.
In claim 6 line 1, “…the actuator…” should read “…the at least one actuator…”.
In claim 7 line 3, “…the second…” should read “…the second wing….”.
In claim 12 line 3, “an actuator…” should read “at least one actuator…”.
In claim 13 line 3, “…the actuator…” should read “…the at least one actuator…”.
In claim 14 line 1, “…the actuator…” should read “…the at least one actuator…”.
In claim 15 line 3, “…the second…” should read “…the second wing….”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carmack et al. (US 9,630,712).
Regarding claims 1 and 9, Carmack et al. ‘712 (figures 1-2) an anti-aircraft system comprising:
an unmanned aerial vehicle (UAV)/ fixed wing aircraft (202) comprising:
a body (clearly seen in figures 1-2);
a wing (203) connected to the body; and
propulsion systems/ lifters (200A, 200B) associated with the wing, wherein the propulsion systems comprise pylons (the portion of the frame of lifters which attaches the engagement mechanism (205A, 205B)) releasably connected to opposite ends of the wing such that the propulsion systems may be selectively released from the wing during flight of the UAV (Col. 6 Lines 53-62; Col. 7 Lines 10-15).
Regarding claims 2 and 10, Carmack et al. ‘712 (figures 1-2) the anti-aircraft system/UAV further comprising:
	cables/engagement mechanisms (205A, 205B) for tethering the pylons to opposite ends of the wings when the pylons are in a released condition (Col. 6 Lines 53-62; Col. 7 Lines 10-15; lifters with pylons are released and tethered during aerial lift).
Regarding claims 3-6 and 11-14, Carmack et al. ‘712 (figures 1-2) the anti-aircraft system/UAV further comprising:
release mechanisms/control system (900) for releasing the pylons from the opposite ends of the wing,
an actuator associated with the release mechanisms for causing the release mechanisms to release the pylons from the opposite ends of the wings,
a control system/engagement controller (900) for controlling operation of the actuator,
wherein the actuator comprises an actuator associated with each of the release mechanism (Col. 13 Lines 55-67; each engagement mechanisms has its own actuator).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmack et al. (US 9,630,712) as applied to claims 1, 9 and 9 above respectively, and further in view of Bianco Mengotti (US 2021/0245876).
Regarding claims 7, 15 and 17, Carmack et al. ‘712 (figures 1-2) the anti-aircraft system/UAV but it is silent about a second wing connected to the body;
propulsion systems associated with the second wing, wherein the propulsion systems comprise pylons permanently connected to opposite ends of the second wing; and 
wherein the UAV comprises a tail-sitter aircraft.
However, Bianco Mengotti ‘876 teaches (figures 1-2) a tail-sitter aircraft (1) with wing (4) comprising a pair of half-wings (5) wherein engines (15a-d) are attached to ends of half-wings (Para 0070-0073, 0089). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carmack et al. ‘712 to incorporate the teachings of Bianco Mengotti ‘876 to configure the anti-aircraft system/UAV as claimed above. One of ordinary skill in art would recognize that doing so would total lift and would enable to takeoff vertically.
Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmack et al. (US 9,630,712) as applied to claims 1 and 9 above respectively, and further in view of Elysahiv et al. (US 2018/0319486).
Regarding claims 8 and 16, Carmack et al. ‘712 (figures 1-2) the anti-aircraft system/UAV of claims 1 and 9 respectively but it is silent about a rocket motor connected to the pylons for enabling the UAV to operate in dash mode.
However, Elysahiv et al. ‘486 (figure 3A) a UAV with a main engine and an emergency rocket engine (Para 0137). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carmack et al. ‘712 to incorporate the teachings of Elysahiv et al. ‘486 to configure a rocket motor connected to the pylons for enabling the UAV to operate in dash mode. One of ordinary skill in art would recognize that doing so would extend the range of landing, such as time, distance, altitude etc. (Para 0137).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647